Citation Nr: 1134719	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-34 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to VA nonservice-connected pension benefits.

2.  Entitlement to service connection for a dermatological disorder of the feet.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.  

This appeal arises from a January 2007 rating decision and a March 2007 administrative determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2009, the Veteran was scheduled for a Travel Board hearing before a Veterans Law Judge.  However, in advance of that scheduled hearing, his representative indicated that the Veteran could not attend and did not request a postponement.  Accordingly, The Veteran's request for a hearing was considered to be withdrawn.  38 C.F.R. § 20.704(e) (2010).

The Board acknowledges that the second issue on appeal was initially framed as service connection for a specific foot condition known as "jungle rot."  However, in view of the lay and clinical evidence of record, the Board finds that the disability at issue should be broadly recharacterized as a dermatological foot disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (when determining the scope of an issue on appeal, the Board has an obligation to broadly consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits in support of that claim). 

The issues of service connection for a dermatological foot disorder and a TDIU, for the period or periods on appeal when the Veteran has not been in receipt of a 100 percent schedular rating, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's countable annual income is in excess of the established income limit for receipt of payment for nonservice-connected pension benefits.
CONCLUSION OF LAW

The criteria for entitlement to VA nonservice-connected disability pension have not been met.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Veteran

First, with respect to the Veteran's claim for entitlement to nonservice-connected disability pension benefits, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Specifically, the RO sent a letter to the Veteran in March 2007, which satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Board acknowledges that this letter did not precede the RO's initial denial of the Veteran's pension claim.  Nevertheless, the record subsequently shows that the RO readjudicated the Veteran's claim as expressed in an August 2007 statement of the case.  Consequently, the Board finds that any inherent timing error is cured and that further notification is not warranted prior to the Board's adjudication of that claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (indicating that the issuance of a fully compliant notification letter followed by readjudication of the claim, is sufficient to cure the timing defect).  In any event, the Veteran has not alleged that he has been prejudiced by any defect in the timing or content of the notification received.  Nor does the record otherwise show that such a defect has affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for VA's duty to assist, the Board observes that the Veteran's nonservice-connected pension claim is controlled by his level of annual income.  As such, there is no medical controversy and development of any medical evidence would have no bearing on the decision rendered below.  The Veteran has provided financial information for the period in question, and VA has obtained his pertinent Social Security Administration (SSA) income records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has also been provided the opportunity to submit evidence of unreimbursed medical expenses.  In response, he has provided a list of alleged unpaid medical bills.  However, he has not submitted any documentation to substantiate that he has unreimbursed medical expenses for the 12-month annualization period in question.  Nor has he provided any information to enable VA to obtain such documentation on his behalf.  Consequently, any additional medical evidence that may have been elicited in support of his claim has not been not obtained because of his inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran has not alleged, and the record does not otherwise show, that there is any additional unobtained evidence relevant to his pension claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, the Board finds that VA has satisfied its duties to notify and assist with respect to that issue and that additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


Nonservice-Connected Pension Benefits

The Secretary shall pay to each Veteran of a period of war who meets the service requirements of this section and who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct, pension at the rate prescribed by this section as increased from time to time under section 5312.  38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2011).

Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the Veteran.  38 C.F.R. § 3.23 (b) (2010).  

Basic entitlement exists if the Veteran meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable annual pension rate specified in 38 C.F.R. § 3.23.  38 C.F.R. § 3.3(a)(3)(v) (2010).  

In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272 (2010).  As is relevant here, income from SSA disability benefits is not specifically excluded under VA's governing regulations and therefore is included as countable income.  38 C.F.R. § 3.271(g).

Unreimbursed medical expenses will be excluded when all of the following requirements are met:  (i) They were or will be paid by a Veteran or spouse for medical expenses of the Veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support;  (ii) They were or will be incurred on behalf of a person who is a member or a constructive member of the Veteran's or spouse's household; and  (iii) They were or will be in excess of five percent of the applicable maximum annual pension rate or rates for the Veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g) (2010).  

Here, the record reflects that the Veteran submitted his application for VA benefits on February 5, 2007.  At that time, he reported his total monthly income as $980.00, which was derived exclusively from SSA benefits.  However, a subsequent SSA inquiry revealed that, effective March 1, 2007, the Veteran had annual countable income of $11,784.00.  This figure exceeds the annual income limit of $10,929.00 for a single Veteran without dependents.  See Veterans Benefits Administration Adjudication Procedure Manual (M21-1), Part I, Appendix B.  Significantly, the Veteran has not contested the RO's income determination.  Nor has he alleged that he is economically responsible for a spouse or other dependents.  

The Board recognizes that, in a June 2007 notice of disagreement, the Veteran asserted that he had outstanding medical bills totaling $8,000.00.  At that time, he also completed and returned a Medical Expense Report indicating that he owed the following amounts to the listed health care providers: 

West Florida Radiology Association	      $132.00
Santa Rosa Emergency Group		      $415.00
Santa Rosa Emergency Group		      $414.00
Gulf Coast Ambulance			     $2223.35
Santa Rosa Medical Center		                 $2388.84
Santa Rosa Medical Center		                 $3190.10

Significantly, the Veteran did not provide any documentation to corroborate his blanket assertions regarding the above medical bills.  Nor did he submit any evidence confirming that he had paid any of these alleged bills or that he would do so within the requisite 12-month annualization period.  On the contrary, in response to the RO's requests for additional information to substantiate his claim, the Veteran submitted evidence of unpaid telephone and utility bills.  Such expenses, even if incurred during the 12-month annualization period at issue, may not be classified as unreimbursed medical costs.  38 C.F.R. § 3.272(g) (2010).  

In the absence of any supporting evidence that the Veteran's alleged medical bills have been paid by him during the requisite 12-month annualization period, those alleged bills cannot be considered unreimbursed medical expenses and, thus, cannot be excluded from his countable income.  Moreover, the Veteran has expressly indicated that he is unable to anticipate any additional unreimbursed medical expenses for the foreseeable future.  Consequently, VA has no basis to deduct any expenses from the Veteran's documented annual earnings and, thus, must find that his total net income exceeds the maximum annual rate to qualify for a nonservice-connected pension.  

For the foregoing reasons, the Board has no discretion but to deny the Veteran's claim for nonservice-connected pension benefits.


ORDER

Entitlement to VA nonservice-connected pension benefits is denied.


REMAND

The Veteran contends that he currently suffers from a foot rash that had its onset during his period of active duty.  Specifically, he claims that, while serving in the artillery in the Republic of Vietnam, he was provided with ill-fitting boots that irritated his feet.  The Veteran further asserts that his foot problems were exacerbated by his prolonged exposure to standing water and related jungle environs.  

The Veteran's January 1968 pre-induction examination report is negative for any complaints or clinical findings of foot rashes or related problems.  Subsequent service treatment records reveal that, while deployed in Vietnam in October 1969, the Veteran sought medical attention for a left foot injury.  He was prescribed medication, fitted with an ace bandage, and placed on a temporary disability profile.  Three days later, he again sought treatment for persistent left foot pain and swelling.  However, the service treating provider determined that the Veteran was able to walk without pain.  Moreover, in the absence of any X-ray findings of a left ankle fracture, the Veteran was considered fit to return to active duty.  Significantly, the Veteran did not specifically complain of rashes or fungal infections coincident with his left foot injury.  Nor did he seek any additional treatment for any dermatological conditions involving the feet throughout the remainder of his active duty.  Similarly, the Veteran's March 1970 separation examination report makes no mention of any such foot problems.

Notwithstanding the lack of foot problems noted on separation, the Veteran now contends that he sought VA treatment for "jungle rot" shortly after leaving the military.  Specifically, he asserts that he received this initial post-service treatment in 1971 at the VA Medical Centers in Manhattan and Brooklyn, New York.  

The RO has obtained pertinent medical records, dated from October 2003 to October 2008, from the VA outpatient clinic in Pensacola, Florida.  However, it does not appear that any such records from VA medical facilities in Manhattan or Brooklyn have yet been requested or obtained.  In view of the Veteran's above assertions, the Board finds that, on remand, the RO/AMC should attempt to obtain these outstanding VA records.  38 C.F.R. § 3.159(c)(2) (2010).  Additionally, it appears that, since October 2008, the Veteran may have received additional treatment for foot rashes (tinea cruris and onychomycosis) at the Pensacola VA clinic.  Accordingly, the Board finds that the RO/AMC should also contact that VA facility and request all medical records dated after October 2008.

Next, the Board recognizes that the Veteran, as a lay person, is competent to allege that he has suffered from chronic foot rashes since his Vietnam-era service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159 (a)(2).  Moreover, his assertions in this regard, in tandem with his reports of "jungle rot" treatment immediately after service and the current evidence of diagnosed dermatological foot disorders, are sufficient to trigger VA's duty to provide an examination with respect to his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  As no such examination has yet been conducted, one should be scheduled on remand.  38 C.F.R. § 3.159(c)(4) (2010).

Regarding TDIU benefits, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  In considering such a claim, a determination must be made as to whether the service-connected disability(ies) is(are) sufficient to produce unemployability provided that the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent.  38 C.F.R. § 3.341 (2010).  See also 38 C.F.R. § 4.16(a) (2010) (a total disability rating can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of ser-vice-connected disability provided that the scheduler rating is less than total).

As the above regulations stipulate, the initial threshold to entitlement to a TDIU is a less than total schedular rating for one or more service connected disabilities.  Indeed, a claim for TDIU is effectively rendered moot by the assignment of a 100 percent schedular rating, which represents the greater of the two benefits.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.

In this case, the RO, in an October 2008 rating action, has granted service connection and assigned a 100 percent schedular rating for adenocarcinoma of the prostate, effective August 13, 2008.  Accordingly, for the period when the Veteran has been in receipt of this maximum schedular award, he is precluded from obtaining a TDIU rating as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Nevertheless, the Board recognizes that the Veteran's TDIU claim precedes his 100 percent disability rating and that this total schedular award is subject to future revision.  Hence, the issue of entitlement to TDIU remains on appeal for the period or periods when he has not been assigned a total schedular rating.  

Furthermore, the resolution of his pending foot rash claim could materially impact the claim for a TDIU rating for the period or periods when a total schedular rating has not been assigned.  As such, the Board finds that the Veteran's TDIU claim is inextricably intertwined with his foot rash claim and must be deferred pending the disposition of that claim.  Harris v Derwinski, 1 Vet. App. 80 (1991).  In addition, in view of the Veteran's contentions that his foot rashes preclude him from working, the Board finds that, on remand, a VA examiner should expressly address whether any currently diagnosed dermatological foot disorder, which is found to be service-related, renders him unable to secure or maintain gainful employment, consistent with his level of education, training, and experience.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (indicating the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all treatment records from the VA New York Harbor Healthcare System, to expressly include all records from the Manhattan and Brooklyn campuses, for the period from January 1, 1971, to December 31, 1971.

2.  Obtain and associate with the claims file all treatment records from the VA outpatient clinic in Pensacola, Florida, dated since October 2008.

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed dermatological disorders of the feet.  

The claims file should be reviewed by the examiner, and the examination report should reflect that review.  In particular, the examiner should consider the service entrance examination in which no foot problems were noted (thereby triggering the presumption of soundness), the subsequent in-service treatment for a left foot injury, the report of examination conducted at service separation, and the Veteran's reports of ongoing foot rashes arising from ill-fitting boots and exposure to standing water and other irritants in Vietnam.  The examiner should also consider the VA outpatient treatment records, showing diagnoses of tinea cruris and onychomycosis, and any additional pertinent post-service evidence obtained pursuant to this remand.   

The examiner should provide a supporting rationale for any opinion expressed. 

Specifically, the examiner is asked to opine whether it is at least as likely as not that any currently diagnosed dermatological disorder of the feet had its onset in service or is otherwise related to the Veteran's period of active duty.

Additionally, if one or more currently diagnosed dermatological foot disorders are found to be service-related, the examiner should opine as to whether that any such disorder prevents the Veteran from obtaining and maintaining gainful employment.  In this regard, the examiner should specifically consider the Veteran's level of education, training, and prior work experience.  The examiner should also consider whether the Veteran is only employable under certain circumstances, such as if only allowed certain accommodations or other special considerations.  If it is determined the Veteran is indeed incapable of obtaining or retaining substantially gainful employment within these parameters, the examiner should estimate and state the approximate date of onset of this total occupational impairment.

4.  Once the above development is complete, readjudicate the issues remaining on appeal.  If any aspect of the decision remains adverse to the Veteran, furnish him and his representative with a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


